Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Zhen Ding Resources Inc. (a Nevada Corporation) Wuxi, PRC We have audited the accompanying consolidated balance sheets of Zhen Ding Resources Inc. (a Nevada Corporation) as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive loss, stockholders’ deficit and cash flows for each of the years then ended.Zhen Ding Resources Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Zhen Ding Resources Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Zhen Ding Resources Inc. will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, Zhen Ding Resources Inc. has suffered recurring losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas January 6, 2014 Zhen Ding Resources Inc. (a Nevada Corporation) Consolidated Balance Sheets As of December 31, 2012 and 2011 Assets Current Assets Cash & cash equivalents $ $ Other receivable - VAT receivable Prepaid expenses Total current assets Property & equipment, net Construction in progress Other assets TOTAL ASSETS $ $ Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable & accrued liabilities $ $ Accounts payable & accrued liabilities - related parties Deferred revenues - Due to related party Short-term debt - Short-term debt - related parties TOTAL LIABILITIES Stockholders’ Deficit Common stock, 100,000,000 shares authorized, $0.001 par value; 63,846,358 shares issued and outstanding Additional paid-in capital Subscriptions receivable ) ) Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total Zhen Ding Resource Inc. Equity ) ) Non-controlling interest ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. Zhen Ding Resources Inc. (a Nevada Corporation) Consolidated Statements of Operations and Comprehensive Loss For the Years Ended December 31, 2012 and 2011 Revenues $ $
